            Case 4:18-cv-06171-DMR Document 39 Filed 09/13/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JEVECHIUS D. BERNARDONI (CABN 281892)
   Assistant United States Attorney
 4        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 5        Telephone: (415) 436-7164
          Facsimile: (415) 436-7234
 6        jevechius.bernardoni@usdoj.gov

 7 Attorneys for Federal Defendants

 8 HANNAH SHEARER (CABN 292710)
       Giffords Law Center to Prevent Gun Violence
 9     268 Bush Street #555
       San Francisco, CA 94104
10     hshearer@giffords.org
       Phone: (415) 433-2062
11     Fax: (415) 4333-3357

12 BENJAMIN SEEL**
   NITIN SHAH**
13        Democracy Forward Foundation
          1333 H Street NW, Ste. 1100
14        Washington, DC 20005
          bseel@democracyforward.org
15        nshah@democracyforward.org
          Phone: (202) 448-9090
16        Fax: (202) 701-1775
          ** admitted pro hac vice
17
   Attorneys for Plaintiff
18
                                   UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21
   GIFFORDS LAW CENTER TO PREVENT             ) CASE NO. 18-cv-06171 DMR
22 GUN VIOLENCE,                              )
                                              ) JOINT STATUS REPORT
23        Plaintiff,                          )
                                              )
24    v.                                      )
                                              )
25 UNITED STATES DEPARTMENT OF                )
   JUSTICE and BUREAU OF ALCOHOL,             )
26 TOBACCO, FIREARMS, AND                     )
   EXPLOSIVES,                                )
27                                            )
                                              )
28        Defendants.                         )
                                              )
    JOINT STATUS REPORT
    CASE NO. 18-CV-06171 DMR                 1
                 Case 4:18-cv-06171-DMR Document 39 Filed 09/13/19 Page 2 of 4



 1          Plaintiff, Giffords Law Center to Prevent Gun Violence, and defendants, United States

 2 Department of Justice (“DOJ”) and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)

 3 (collectively “defendants”), jointly submit this Joint Status Report pursuant to the Court’s July 31, 2019

 4 Minute Order (ECF No. 37).

 5          1.       Facts

 6          Plaintiff has sued defendants for alleged violation of the Freedom of Information Act (“FOIA”),

 7 5 U.S.C. § 552. Plaintiff alleges that on July 25, 2018, plaintiff submitted two FOIA requests, one to

 8 ATF and another to DOJ. Both requests sought records from January 20, 2017 until the date the

 9 requests are processed, concerning communications between agency officials and 46 individuals, listed

10 on Appendix A to the requests. Additional details regarding the scope of the FOIA requests are included

11 in the parties’ July 24, 2019 Joint Case Management Statement (ECF No. 35).

12          Plaintiff’s FOIA request to DOJ sought records from multiple offices within DOJ. Two of those

13 offices, DOJ Civil Division and DOJ Office of Legal Counsel (OLC), have completed their responses.

14 DOJ Civil Division sent plaintiff a final response stating that it did not locate any responsive records

15 around November 28, 2018. On May 8, 2019, OLC sent plaintiff a final response, which included a

16 production of 25 pages. DOJ Office of Information Policy (OIP) is responsible for processing FOIA

17 requests for the remaining DOJ offices from which records have been requested: the Offices of the

18 Attorney General (OAG), Deputy Attorney General (ODAG), Associate Attorney General (OASG,
19 referenced in plaintiff’s FOIA request as AAG), Legal Policy (OLP), Legislative Affairs (OLA), and

20 Public Affairs (PAO). At the initial case management conference on April 17, 2019, the parties reported

21 that they had reached an agreement regarding narrowing of plaintiff’s FOIA request as it relates to those

22 offices over which DOJ-OIP has responsibility. Pursuant to that agreement, DOJ-OIP confined its

23 electronic search to an agreed upon list of custodians and agreed to complete its electronic search within

24 4.5 months of April 17, 2019. DOJ-OIP completed its electronic search on September 3, 2019.

25          At the initial case management conference, defendant reported that ATF had conducted searches

26 for records responsive to plaintiff’s request. At that time, ATF was in the process of reviewing records

27 returned from those searches and anticipated completing its release of documents in two productions, on

28 May 10, 2019 and on June 10, 2019. Plaintiff received a release of 123 pages on May 10, 2019. On

     JOINT STATUS REPORT
     CASE NO. 18-CV-06171 DMR                        2
                 Case 4:18-cv-06171-DMR Document 39 Filed 09/13/19 Page 3 of 4



 1 June 18, 2019, defendant informed plaintiff that due to issues ATF was experiencing with the program it

 2 uses to process records for release, the anticipated June 10, 2019 was delayed. In the parties’ June 26,

 3 2019 Joint Status Report, defendant reported that ATF was working directly with the software provider

 4 and hoped to resolve the issues so that it could complete processing of records and release documents by

 5 July 10, 2019. ATF was unable to resolve its software issues and release documents by that date. ATF

 6 has now completed its response, including by producing an additional approximately 1,600 pages.

 7          2.       Production of DOJ Documents

 8          DOJ-OIP’s electronic search returned approximately 9,200 documents and 34,000 items

 9 (“documents” include individual emails, computer files, and calendar entries, while “items” additionally

10 include attachments to emails), although it has not yet completed its review of the potentially responsive

11 material.

12          The parties agree on the following release schedule for DOJ-OIP:

13          •        November 8, 2019: DOJ-OIP will make an interim response
14          •        December 6, 2019, DOJ-OIP will make another interim response (DOJ-OIP will
                     endeavor to process as many as possible of the remaining potentially responsive records
15
                     by December 6, 2019)
16
            •        January 17, 2020: If DOJ-OIP cannot finish the response by December 6, 2019, it will
17                   make one final response on January 17, 2020

18          3.       Vaughn Indices
19          At this stage of the litigation, DOJ-OIP has not yet released documents, and plaintiff has not had
20 an opportunity to review defendants’ released records and analyze the claimed exemptions and

21 redactions. As such, the parties are not currently in a position to determine whether Vaughn indices are

22 necessary in this case and/or if the parties can agree to the preparation of narrowly tailored Vaughn

23 indices, focused on certain claimed exemptions/records. Accordingly, the parties agree that setting

24 concrete deadlines for production of Vaughn indices is premature at this point.

25          The parties submit that DOJ-OIP should be allowed to complete its response, plaintiff should be
26 provided time to review the released records, and the parties should then be given an opportunity to meet

27 and confer regarding (1) the need for and/or the scope of Vaughn indices in this case and (2) the timing

28 of the production of any Vaughn indices needed in this case. If the parties are unable to reach a

     JOINT STATUS REPORT
     CASE NO. 18-CV-06171 DMR                        3
                Case 4:18-cv-06171-DMR Document 39 Filed 09/13/19 Page 4 of 4



 1 mutually agreeable compromise at the end of the process described above, they can file an

 2 administrative motion requesting a status conference.

 3          Although the parties agree that Vaughn indices are not necessary at this stage of the litigation,

 4 defendants have agreed to produce draft search summaries to allow plaintiff to analyze the adequacy of

 5 defendants’ searches. Specifically, defendants will produce draft search summaries as follows:

 6          •       October 31, 2019: ATF will produce its draft search summary
 7          •       December 6, 2019: DOJ-OLC will produce its draft search summary
 8          •       January 31, 2020: DOJ-OIP will produce its draft search summary (or on December 20,
 9                  2019, if DOJ-OIP’s final response is provided on December 6, 2019)

10          Pursuant to the Court’s July 31, 2019 Minute Order, ECF No. 37, the parties will submit a

11 Updated Joint Case Management Conference Statement by November 27, 2019.

12 DATED: September 13, 2019                              Respectfully submitted,
                                                          DAVID L. ANDERSON
13                                                        United States Attorney

14                                                        /s/ Jevechius D. Bernardoni
                                                          JEVECHIUS D. BERNARDONI*
15                                                        Assistant United States Attorney
                                                          Attorneys for Federal Defendants
16

17 DATED: September 13, 2019                              Democracy Forward Foundation

18                                                        /s/ Benjamin Seel
19                                                        BENJAMIN SEEL
                                                          NITIN SHAH
20                                                        **admitted pro hac vice
21                                                        Giffords Law Center to Prevent Gun Violence
                                                          HANNAH SHEARER
22
                                                          Attorneys for Plaintiff
23

24 * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
25

26

27

28

     JOINT STATUS REPORT
     CASE NO. 18-CV-06171 DMR                         4
